           Case 2:15-cr-00212-JCM-NJK Document 126 Filed 03/29/21 Page 1 of 3



 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   russ@wmllawlv.com
     Attorneys for Defendant Parkin
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,                     )
11                                                 )      CASE NO. 2:15-CR-00212-JCM-NJK
            Plaintiff,                             )
12                                                 )
                    vs.                            )
13                                                 )
     CHARLES PARKIN,                               )
14                                                 )
            Defendant.                             )
15                                                 )
16
                     STIPULATION TO CONTINUE SENTENCING HEARING
17                                   (First Request)
18          IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
19   and through its attorney, Christopher Chiou, Acting United States Attorney, through Simon Kung,
20   Assistant United States Attorney; and Defendant Charles Parkin, by and through his counsel, Russell
21   E. Marsh, Esquire, Wright Marsh & Levy, that the Sentencing Hearing currently scheduled for April
22   7, 2021, be vacated and set to a date and time convenient to this Court, but no sooner than 35 days
23   from the current hearing date, to a new date of May 12, 2021, or later.
24          This stipulation is entered into for the following reasons:
25          1.      This matter is currently set for Sentencing on April 7, 2021, at 10:30 a.m. (ECF Nos.
26   121, 123.)
27          2.      Counsel for Mr. Parkin has had to travel out of state for a family medical emergency,
28   and will be unavailable to work on this matter for an undetermined time. Counsel also requires
            Case 2:15-cr-00212-JCM-NJK Document 125
                                                126 Filed 03/29/21 Page 2 of 3



 1   additional time to prepare the Sentencing Memorandum and to gather letters of support and other
 2   documents for sentencing.
 3              3.     The parties agree to continue the Sentencing Hearing for five weeks. Mr. Parkin is
 4   out of custody and agrees to the continuance.
 5              4.     Additionally, denial of this request for continuance could result in a miscarriage of
 6   justice.
 7              5.     The additional time requested by this Stipulation is made in good faith and not for
 8   purposes of delay.
 9              6.     This is the first request for a continuance of the Sentencing Hearing.
10              Dated this 29th day of March, 2021.
11   Respectfully submitted:
12   WRIGHT MARSH & LEVY                                     CHRISTOPHER CHIOU
                                                             ACTING UNITED STATES ATTORNEY
13
14   BY /s/ Russell E. Marsh                                 BY /s/ Simon Kung
       RUSSELL E. MARSH, ESQUIRE                               SIMON KUNG
15     Attorney for Defendant Parkin                           Assistant U.S. Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
           Case 2:15-cr-00212-JCM-NJK Document 126 Filed 03/29/21 Page 3 of 3



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                      )
 4                                                  )       CASE NO. 2:15-CR-00212-JCM-NJK
            Plaintiff,                              )
 5                                                  )
                    vs.                             )       ORDER
 6                                                  )
     CHARLES PARKIN,                                )
 7                                                  )
            Defendant.                              )
 8                                                  )
 9          Based on the Stipulation of the parties, the Sentencing Hearing in this matter is hereby
10   continued. The ends of justice served by granting said continuance outweigh the best interest of the
11   public and the defendant in a hearing, since the failure to grant said continuance would be likely to
12   result in a miscarriage of justice, and would deny the parties herein sufficient time and the
13   opportunity within which to be able to effectively and thoroughly prepare for the hearing, taking into
14   account the exercise of due diligence.
15          IS IT HEREBY ORDERED that the Sentencing Hearing in the above-captioned matter
16   currently scheduled for April 7, 2021, at 10:30 a.m., be vacated and continued to
17   May 26, 2021 at 10:00 a.m
     _______________________.
18          DATED: _________________
                   March 29, 2021.
19
20                                                          _______________________________________
                                                            JAMES C. MAHAN
21                                                          United States District Judge
22
23
24
25
26
27
28


                                                        3
